Citation Nr: 0334724	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a lumbar spine 
disorder.  

4.  Entitlement to service connection for a left foot 
disorder.  

5.  Entitlement to service connection for skin rash. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Board notes that the veteran's notice of disagreement 
specified that it applied to all five issues denied in the 
October 2002 rating decision.  The RO's statement of the case 
addressed all five issues.  When the veteran submitted his VA 
Form 9, Appeal to Board of Veterans' Appeals, he checked the 
box to indicate that he wanted to appeal all issues listed in 
the statement of the case and checked the box to indicate 
that wanted appeal only specific issues, which did not 
include hearing loss.  The Board observes that the RO has 
construed this action as a withdrawal of the appeal on the 
issue of hearing loss.  However, the Board cannot agree.  
First, the VA Form 9 does not state that the appeal is 
withdrawn.  38 C.F.R. § 20.204(b)(1) (2003).  In addition, 
given the state of the form, the Board cannot infer an 
affirmative desire on the veteran's part to withdraw the 
appeal with respect to that issue.  Finally, subsequent 
statements from the veteran's representative dated in 
February 2003 and April 2003 include the hearing loss issue 
as on appeal.  Accordingly, the Board finds that the issue 
remains in appellate status.      


REMAND

VA has a duty to assist a claimant in developing evidence 
relevant to his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
a disability compensation claim, the duty to assist includes 
obtaining records of relevant VA medical treatment.  
38 U.S.C.A. 
§ 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive, if not actual, knowledge of 
evidence generated by VA).  VA is also required to make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  

In this case, in his February 2002 claim, the veteran related 
that he had received treatment at the VA medical center in 
Albuquerque for the last 10 years.  VA medical records 
obtained by the RO are dated from January 2002 through 
November 2002 only.  Notes dated in March 2002 indicated that 
the veteran was a new patient.  However, the veteran also 
related that he was "here at VA off and on [years] ago."  
He also stated that he was "seen by psych" in 1980.  The 
veteran was seeking to establish a new primary physician 
because he no longer had insurance.  He had been seeing a W. 
Rosett at Adult Health Care.  During an April 2002 VA 
podiatry consultation, the veteran related that he had been 
previously treated for his left foot disorder "at a 
different clinic."   Thus, it appears that additional 
relevant medical records, both VA and private, remain 
outstanding.  A remand is required so that the RO may attempt 
to secure, or ask the veteran to submit, those records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran in 
writing and explain that additional 
relevant VA and private medical evidence 
may be outstanding.  It should ask the 
veteran to submit the evidence or provide 
the necessary information on the 
following matters: 
a) the location and approximate 
dates for all VA treatment for any 
disorder at issue prior to January 2000, 
to include any psychiatric treatment in 
1980 and any treatment for a left foot 
disorder; 
b) complete contact information for 
W. Rosett, Adult Health Care with 
authorization to obtain records; 
c) complete contact information for 
any private facility where the veteran 
has received treatment for the left foot 
or any psychiatric disability, with an 
authorization to obtain records.    

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


